Case 1:18-cv-03905-JRS-TAB Document 14 Filed 01/31/19 Page 1 of 3 PageID #: 52



                   UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF INDIANA
                       INDIANAPOLIS DIVISION

                                         )
CHRISTOPHER LOMAN,                       ) Civil Case Number: 1:18-CV-03905 –
                                         ) JRS-TAB
                        Plaintiff,       )
                                         )
                                         )
                  v.                     )
                                         )
                                         )
AARON’S INC.                             )
                                         )
                        Defendant.       )
                                         )

                    JOINT STIPULATION FOR DISMISSAL

      Come now the parties of record, by counsel, and file this Joint Stipulation of

Dismissal, and for such stipulation state as follows:

      1. Plaintiff Christopher Loman (“Loman”) is a former employee of

Defendant Aaron’s Inc. (“Aaron’s”). Loman filed a Complaint in this Court for

claims arising out of his employment with Aaron’s.

      2. Aaron’s and Loman had previously entered into an employment

relationship that was governed by an arbitration agreement, whereby the parties

agreed that the exclusive method to resolve disputes arising from Loman’s

employment with Aaron’s is through arbitration. Plaintiff’s counsel learned of this

arbitration agreement after the instant litigation was initiated.



                                                                        SGR/20261292.1
Case 1:18-cv-03905-JRS-TAB Document 14 Filed 01/31/19 Page 2 of 3 PageID #: 53



      3.   The parties agree that the claims raised in Loman’s Complaint are

arbitrable under the parties’ arbitration agreement. Accordingly, the parties have

agreed to resolve Mr. Loman’s claims through arbitration in accordance with the

parties’ arbitration agreement. Therefore, the parties request that this Court dismiss

Loman’s claims and this present action without prejudice.

      WHEREFORE the parties, by counsel, stipulate and pray that this Court

dismiss Plaintiff’s Complaint without prejudice and for all other proper relief.



      Respectfully submitted this 31st day of January, 2019.



STEWART & STEWART Attorneys                   SMITH, GAMBRELL & RUSSELL,
                                              LLP

/s/ Heather R. Falks                          /s/ Patricia J. Hill
Heather R. Falks 29907-41                     Patricia J. Hill
931 S. Rangeline Rd.                          Florida Bar No. 0091324
Carmel, IN 46032                              50 N. Laura Street, Suite 2600
(317) 846-8999                                Jacksonville, Fl 32202
Fax: (317) 843-1991                           (904) 598-6100
heatherf@getstewart.com                       Fax: (904) 598-6240
                                              pjhill@sgrlaw.com
Attorney for Plaintiff
                                              Attorney for Defendant




                                                                          SGR/20261292.1
Case 1:18-cv-03905-JRS-TAB Document 14 Filed 01/31/19 Page 3 of 3 PageID #: 54



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 31, 2019 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

send a notice of electronic filing to the following:


                                   Patricia J. Hill
                           50 N. Laura Street, Suite 2600
                              Jacksonville, Fl 32202
                                  (904) 598-6100
                               Fax: (904) 598-6240
                                pjhill@sgrlaw.com


                                        /s/ Heather R. Falks
                                        Heather R. Falks




                                                                     SGR/20261292.1
